DETAILED ACTION
This is a first action on the merits.  Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 11/7/2019 has been received and considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 1, line 1, element “driving force control apparatus comprising;” has been changed to --driving force control apparatus comprising:--;
in claim 1, line 7, element “said controller is configured to;” has been changed to -- said controller is configured to--;
in claim 1, lines 11-12, element “a limit to operation driving force” has been changed to --a limit to an operation driving force--;
in claim 1, lines 13-14, element “does not exceed shift-change-timing target driving force” has been changed to --does not exceed a shift-change-timing target driving force--;
in claim 1, lines 15-16, element “in accordance with a predetermined pattern including” has been changed to --in accordance with a predetermined pattern,  including--;
in claim 1, lines 25-26, element “does not exceed reverse-timing target driving force” has been changed to --does not exceed a reverse-timing target driving force--;
in claim 1, lines 34-35, element “or stop said shift-change-timing restrain control; and” has been changed to --or stopping said shift-change-timing restrain control, and--;
in claim 2, line 6, element “is further configured to;” has been changed to --is further configured to:--;
in claim 2, lines 7-8, element “as target operation driving force,” has been changed to --as a target operation driving force;--;
in claim 2, line 10, element “of said vehicle,” has been changed to --of said vehicle;--;
in claim 2, lines 11-12, element “using said parameter,” has been changed to --using said parameter;--;
in claim 2, lines 14-15, element “select smallest driving force as final target driving force” has been changed to --select a smallest driving force as a final target driving force--;
in claim 2, line 17, element “said reverse-timing target driving force,” has been changed to --said reverse-timing target driving force;--;
in claim 2, line 20, element “calculate gradual change” has been changed to --calculate a gradual change--;
in claim 2, line 22, element “with lapse of time” has been changed to --with a lapse of time--;
in claim 2, line 24, element “has reached reverse-timing target driving force” has been changed to --has reached said reverse-timing target driving force--;
in claim 2, lines 25-27, element “select smaller driving force among said target operation driving force and said gradual change target driving force as final target driving force,” has been changed to --and select a smaller driving force among said target operation driving force and said gradual change target driving force as said final target driving force;--;
in claim 2, lines 28-29, element “select smaller driving force as final target driving force” has been changed to --select smaller driving force as final target driving force--;
in claim 3, line 2, element “configured to;” has been changed to --configured to:--;
in claim 3, lines 5, 9-10, and 19, element “said driving force being to be applied” has been changed to --said driving force applied--;
in claim 3, line 7, element “said shift-change-timing restrain control,” has been changed to --said shift-change-timing restrain control;--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
See MPEP § 2181, subsection I, for the three-prong test used to interpret claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) with functional language are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) with functional language are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for". See MPEP 2181. 
Such claim limitation(s) is/are: 
“a driving force generating apparatus configured to…” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious when said shift-change-timing restrain control is being performed and a predetermined specific operation is performed by a driver (specific operation being other than an operation of said accelerator pedal), moderating a degree of said limitation to said operation driving force by increasing said shift-change-timing target driving force or stopping said shift-change-timing restrain control; and when said reverse-timing restrain control is being performed and said specific operation is performed by said driver, maintaining a degree of said limitation to said operation driving force, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koide et al., U.S. Patent 10,730,519 – discloses controlling the transmission during a shift between reverse and forward.
Tweed et al., U.S. Patent 5,323,667 – discloses limiting engine torque during shift between reverse and forward.
Kawamura et al., U.S. Patent 8,888,656 – discloses detecting a shift mistake.
Oda, U.S. Patent Application Publication 2020/0331474 – is a similar application by applicant to the current application and discloses calculating a driving force during restrain control.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619